SUMMARY ORDER
IN CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff appeals from two orders of the United States District Court for the Northern District of New York. In the first, pursuant to Fed.R.Civ.P. 12(b)(6), Judge Kahn granted defendants’ motion to dismiss a claim under 42 U.S.C. § 1983 against five New York State Troopers whose names were not added to the complaint until after New York’s three year statute of limitations had expired. In the second, Magistrate Judge Homer granted summary judgment to defendants on claims alleging denial of medical treatment in violation of the Eighth Amendment and denial of access to writing utensils, paper, and the law library, a violation of the constitutional right of access to courts.
The district court correctly ruled that New York’s three year statute of limitations barred the action against the five officers not initially named. Cea’s claim accrued on September 2, 1996, when he was arrested. The First Amended Complaint naming the five officers was not filed until November 1, 1999, two months after the lapse of the limitations period. The court properly held that no concealment or failure to comply with discovery excused the late filing, given that Cea was in possession of the officers’ names and could easily have amended the complaint to include them as parties within the limitations period.
As to the grant of summary judgment, we affirm substantially for the reasons given by Magistrate Judge Homer.